Citation Nr: 1643642	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach problems.

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for over five years, including verified periods from January to May 1989 and from October 2006 to June 2008.  He had service in Afghanistan and his decorations include a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, October 2012, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2009 rating decision granted service connection for PTSD, assigning a 50 percent rating effective June 26, 2008, and denied service connection for stomach problems.  The October 2012 and October 2014 rating decisions denied entitlement to a TDIU.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The issues of service connection for stomach problems and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has some college education and worked as a trucker and cook.

2.  The Veteran's service-connected disabilities consist of PTSD (rated as 50 percent disabling, effective June 28, 2008); lumbar strain with lumbar degenerative disc disease (DDD) (40 percent from June 6, 2011); cervical spine DDD (20 percent from October 12, 2010 and 30 percent from July 11, 2014); left upper extremity radiculopathy associated with cervical spine DDD (20 percent from October 12, 2010 and 30 percent from July 11, 2014); residuals of a left wrist dislocation (10 percent from June 26, 2008); tinnitus (10 percent from January 25, 2010); and bilateral pes planus (noncompensable from June 26, 2008).  His combined total rating has been 70 percent from January 25, 2010; 80 percent from October 12, 2010; and 90 percent from June 6, 2011.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for entitlement to a TDIU, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to a TDIU

The Veteran contends that he has been unable to work since 2010 due to service-connected disabilities, particularly his neck and back disabilities.  He indicates that he is unable to hold anything, including a pen, due to his service-connected left upper extremity radiculopathy.  See May 2011 report of contact; August 2014 TDIU application; May 2016 statement.

The Veteran's service-connected disabilities consist of PTSD (rated as 50 percent disabling, effective June 28, 2008); lumbar strain with lumbar degenerative disc disease (DDD) (40 percent from June 6, 2011); cervical spine DDD (20 percent from October 12, 2010 and 30 percent from July 11, 2014); left upper extremity radiculopathy associated with cervical spine DDD (20 percent from October 12, 2010 and 30 percent from July 11, 2014); residuals of a left wrist dislocation (10 percent from June 26, 2008); tinnitus (10 percent from January 25, 2010); and bilateral pes planus (zero percent from June 26, 2008).  His combined total rating has been 70 percent from January 25, 2010; 80 percent from October 12, 2010; and 90 percent from June 6, 2011.  Thus, the percentage requirements of § 4.16(a) are met.  

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has completed high school and has taken some college classes.  See the August 2014 TDIU application.  The record further indicates that from June to December 2008, the Veteran worked as a cook, and from December 2008 to May 2010, he worked as a truck driver.  Since May 2010, the Veteran has not been employed.  See the 2010 Social Security Disability application; October 2014 response to employment information request (VA Form 21-4192); May 2016 Board hearing transcript.  

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.

VA treatment records indicate that in November 2009, the Veteran reported that he was having neck and back pain, and that he may have to quit his job because he was having difficulty getting into and out of his truck.  In January 2010, the Veteran told a VA social worker that he was having flashbacks, which were interfering with his work as a truck driver.  During an October 2010 VA mental health treatment visit the Veteran reported he had recently lost his job with a trucking company because of back pain.

In July 2011, a VA examiner reviewed the Veteran's file and opined that the Veteran's service-connected lumbar strain with DDD and left wrist dislocation impaired the Veteran in performing physically strenuous activity, but did not impair him from performing sedentary work.  The VA examiner clarified that "sedentary work" referred to jobs that did not require frequent lifting, stair climbing, any kind of climbing in a repetitive fashion, lifting any objects in a repetitive manner, or lifting heavy objects.

During a December 2012 VA examination the Veteran reported that he was not currently working and he last worked in 2010.  He indicated that at that time he was driving a truck but he had to stop this because he was unable to climb up and down or lift loads.

In September 2014 VA neck and back examinations, the examining doctor opined that the Veteran's neck and back disabilities limited his range of motion and rendered him unable to obtain and maintain gainful employment in a physically intensive job.  The examiner further asserted that the Veteran's neck disability also likely rendered him unable to obtain and maintain employment in a sedentary position due to his dominant hand radiculopathy and difficulty using a computer due to neck pain.

In October 2014, the Veteran's employer submitted response to a Request for Employment Information (VA Form 21-4192) indicating that the Veteran worked as a truck driver from December 2008 to May 12, 2010, and that the reason for termination was that he injured his back and was unable to return to work.

Most recently, the Veteran testified in a May 2016 Board hearing that he last worked in May 2010, and started receiving Social Security disability about two years prior to the Board hearing.  He testified that he stopped working due to his service-connected disabilities, particularly his back, neck, and left upper extremity radiculopathy.  He stated that he had to quit his job driving trucks because his doctor told him he could not climb up and down to get in and out of the trucks, or load and unload the trucks.  The Veteran asserted that since then, he applied for other jobs, including as a cook, but that employers would not hire him because they considered him a liability.  He stated that as a cook, he would still have to lift heavy objects such as oil drums.  The Veteran also reported that he could not drive because he could not hold things in his left hand and it sometimes seized up; he noted that sometimes pens fell out of his hand, or his hand would lock up and he could not control it.  Furthermore, his back disability limited how long he could sit, walk, and stand.  

In sum, the evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is probative lay evidence that establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected back and neck disabilities, which prevent him from being able to lift heavy objects, climb stairs repeatedly, or perform other physical movements repetitively, which are job requirements for being a trucker and a cook.  In addition, the left upper extremity radiculopathy prevents the Veteran from being able write and drive effectively.  The Veteran reported that he was no longer able to perform the duties of his job as a trucker due to the severity of the back, neck, and left upper extremity disabilities, and these assertions are consistent with the October 2014 response from the Veteran's most recent employer that the Veteran's employment was terminated because he injured his back and was unable to return to work.  Furthermore, the July 2011 and September 2014 VA examiners opined that the Veteran's back and neck disabilities impaired the Veteran in performing physically strenuous activity, and the September 2014 VA examiner also specified that the Veteran's neck and left upper extremity radiculopathy likely rendered him unable to obtain and maintain employment in a sedentary position.  As such, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment as a trucker or cook.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted.


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

In a September 2009 rating decision, service connection for stomach problems was denied on the basis that in an April 2009 Reserves examination, the Veteran denied having any current medical problems.  However, VA treatment records show that in November 2009, the Veteran reported "constant diarrhea after deployment to Afghanistan."  A colonoscopy showed a mild non-specific inflammation in the wall of the colon.  The Veteran was prescribed Balsalazide.  He has reported having diarrhea more than once since then, and has consistently been prescribed Balsalazide.  In addition, in the May 2016 Board hearing, the Veteran asserted that he has had stomach problems since eating food in Afghanistan, and that he currently took four pills per day to control his diarrhea.  As such, a VA examination is needed to determine the nature and etiology of any diagnosed stomach or gastrointestinal disability.  38 U.S.C.A. § 5103A(d) (West 2014).

With regard to the claim for a higher initial rating for PTSD, the Veteran was most recently examined for this disability in October 2014, and there is evidence that his PTSD has increased in severity since that time.  In May 2016, the Veteran reported that his symptoms had gotten worse.  He indicated that his relationships have gotten worse and that he broke up with his girlfriend one month prior.  He also stated that he had "the 1,000 yard stare," and that he got jittery and had anger issues.  Thus, due to evidence of potentially worsening symptomatology, the Board finds a new VA examination is necessary.

On remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from May 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current stomach and/or gastrointestinal diagnoses.  The examiner(s) should review the claims file and should note that review in the report. 

For each identified condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  The examiner(s) should review the claims file and should note that review in the report. 

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


